

Exhibit 10.3


FIRST AMENDMENT
to the
Dover Corporation
Executive Officer Annual Incentive Plan
(As Amended and Restated Effective January 1, 2009)


WHEREAS, Dover Corporation has heretofore adopted the Dover Corporation
Executive Officer Annual Incentive Plan, as amended and restated effective
January 1, 2009 (the "Plan"); and


WHEREAS, the Compensation Committee of the Board of Directors of Dover
Corporation deems it advisable to amend the Plan in the manner set forth herein.


NOW, THEREFORE, by virtue and in exercise of the power granted to the
Compensation Committee under Section 9(a) of the Plan, the Plan is hereby
amended by adding the following new Section 10 of the Plan effective as of the
date below written:


"10. Clawback Policy. All Awards shall be subject to such clawback requirements
and policies as may be required by applicable laws or Company policies as in
effect from time to time."


IN WITNESS WHEREOF, the Board has caused this amendment to be executed by a duly
authorized officer of Dover Corporation, this 7th day of November, 2019.


Dover Corporation


By: /s/ Ivonne M. Cabrera
Its: Senior Vice President, General Counsel   
and Secretary

